NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DONALD MITCHELL PATTON and LISA               )
MARIE KRASKY,                                 )
                                              )
              Appellants,                     )
                                              )
v.                                            )      Case No. 2D17-2727
                                              )
ANDREAS C. TOMAC, M.D.; FLORIDA               )
SPINE INSTITUTE; and MORTON                   )
PLANT HOSPITAL,                               )
                                              )
              Appellees.                      )
                                              )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Pinellas
County; Karl B. Grube, Senior Judge.

Donald Mitchell Patton and Lisa
Marie Krasky, pro se.

Chandra Miller of Goodis Thompson &
Miller, St. Petersburg, for Appellees
Andreas C. Tomac, M.D. and Florida
Spine Institute.

Brian J. Aungst, Jr., James A. Martin, Jr.,
Nancy S. Paikoff, and Todd A. Jennings of
MacFarlane Ferguson & McMullen,
Clearwater, for Appellee Morton Plant
Hospital.



PER CURIAM.
           Affirmed.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.




                                  -2-